START, J.
It appears from the agreed statement of facts that the pauper in question was, on the first day of July, 1874, ordered to remove to the defendant town. Before he was removed the defendant accepted him and supported him in the plaintiff town, except for a few weeks ‘ while he was supported in the defendant town by the defendant, until April 1, 1891, when the defendant refused to longer support him. The pauper has always held himself subject to the direction of the defendant as to where he should be kept, and he lived in the plaintiff town while he was being supported by the defendant, because it was more economical for the defendant to support him there. Upon these facts it is held by a majority of the court that it is fairly inferable that, while the pauper was being supported in the defendant town by the defendant, he went to the plaintiff town by the procurement of the defendant; that, the case falls within the rule laid down in I^eicester v. Brandon, 65 Vt. 544, and that, in legal contemplation, the pauper’s residence was in the defendant town when the defendant refused to longer support him ; and that he was a transient person in the plaintiff town, and therefore the plaintiff is entitled to recover.
I do not concur in this holding. It does not appear that the pauper ever resided in the defendant town for three years, maintaining himself and family. In an action under our statute relating to the support of paupers, I think that no recovery can be had, unless it appears that the defendant *261town is the town where the pauper last resided for three years, maintaining himself and family. No. 42, of the Acts of 1886, s. 13. I do not think it can fairly be presumed, from the fact that the pauper was supported for a few weeks by the defendant in the defendant town at some time between 1874 and 1891, that he went there and returned to the plaintiff town by the procurement, of the defendant. I do not think that, in.legal contemplation, the pauper’s residence was -in the defendant town when the defendant refused to longer provide for him, or that he was a transient person in the plaintiff town.
The pauper had come to the plaintiff town to reside when the order of removal was made. The order of removal conclusively establishes this fact. He has not since changed his residence, nor has he since come to want. Since he came to want in 1874 tihe plaintiff town, his wants have been provided for by the plaintiff or defendant in the plaintiff town, with the exception of a few weeks while he was provided for by the defendant in the defendant town. ' His stay in the defendant town appears to have been temporary, and, in my judgment, there is nothing in the case that tends to show that he went there to reside. No question is, or can be made, but that he resided in the plaintiff town when he first came to want, and this residence is presumed to continue until the contrary is shown.
I think the case comes fairly within the rule laid down in Worcester v. East Montpelier, 61 Vt. 139, and Chittenden v. Barnard, 61 Vt. 145. In Worcester v. East Montpelier, supra, the pauper was supported by East Montpelier in the town of Worcester from some time in 1881 until No. 42, of the Acts of 1886, was passed. After the passage of this act, East Montpelier notified Worcester that it would not support him any longer, and it was held that Worcester could not recover for support thereafter furnished. In Chittenden v. Barnard, supra, the pauper had a legal settlement in Bar*262:nard, and had resided there and been supported by Barnard. He went to Stockbridge to reside, and was there ordered lo remove to Barnard. He then went to Chittenden and there ■came to want. Barnard was notified, and it assumed the burden of his support and provided for him in the town of Chittenden from April x, 1884, to March 1, 1887, and then refused to further provide for him; and it was held that Chittenden could not recover for support thereafter furnished. See, also, Vershire v. Hyde Park, 64 Vt. 638, and Londonderry v. Landgrove, 66 Vt. 264, and the cases there cited.

The pro forma judgment affirmed.

Munson, J., prior to his election having advised in matters involved in the litigation, did not sit.